The parties having stipulated in writing that this case may be decided by a court of four justices, the decision is as follows: Order granting plaintiff injunction pendente lite reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Plaintiff is not entitled to rescind the contract in question while he affirms the contract by accepting a benefit thereunder. It cannot be said that plaintiff has repudiated his contract while he still holds possession of his apartment under his agreement and lease with the defendants. Young, Kapper, Lazansky and Hagarty, JJ., concur.